                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JOHN GARRETT HOLLARS,                               )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:18-cv-01142-JMS-DML
                                                    )
ROADHOUSE HOST, LLC,                                )
                                                    )
                             Defendant.             )

                                             ORDER

       Pending before the Court is a Bill of Costs, [Filing No. 84], filed by Defendant Roadhouse

Host LLC, a franchise of Texas Roadhouse Development Corporation (hereinafter, “Texas

Roadhouse”), to which pro se Plaintiff John Garrett Hollars objects, [Filing No. 86]. Texas

Roadhouse requests costs in the amount of $647.26, and Mr. Hollars objects to Texas Roadhouse’s

request in its entirety. For the reasons set forth herein, the Court GRANTS Texas Roadhouse’s

request.

                                                 I.
                                          LEGAL STANDARD

       The costs that are recoverable by a prevailing party in a civil lawsuit are set forth in 28

U.S.C. § 1920:

       A judge or clerk of any court of the United States may tax as costs the following:
              (1) Fees of the clerk and marshal;
              (2) Fees for printed or electronically recorded transcripts necessarily
              obtained for use in the case;
              (3) Fees and disbursements for printing and witnesses;
              (4) Fees for exemplification and the costs of making copies of any materials
              where the copies are necessarily obtained for use in the case;
              (5) Docket fees under section 1923 of this title;
              (6) Compensation of court appointed experts, compensation of interpreters,
              and salaries, fees, expenses, and costs of special interpretation services
              under section 1828 of this title.
       A bill of costs shall be filed in the case and, upon allowance, included in the
       judgment or decree.

28 U.S.C. § 1920.

       Under Federal Rule of Civil Procedure 54(d), the Court has discretion to tax the costs

enumerated in § 1920 against the losing party in an action. Weeks v. Samsung Heavy Indus.

Co., 126 F.3d 926, 945 (7th Cir. 1997) (citation omitted). Moreover, “Rule 54(d)(1) creates a

presumption in favor of awarding costs to the prevailing party,” Baker v. Lindgren, 856 F.3d 498,

502 (7th Cir. 2017), and this presumption “is difficult to overcome.” Armstrong v. BNSF Ry. Co.,

880 F.3d 377, 383 (7th Cir. 2018) (citation omitted); see also Marx v. Gen. Revenue Corp., 568

U.S. 371, 377 (2013) (calling the presumption that prevailing parties are entitled to costs

“venerable”). “District courts have broad discretion in determining whether and to what extent

prevailing parties may be awarded costs.” Armstrong, 880 F.3d 377 at 383 (citation omitted).

“The process for awarding court costs is intended to be summary.” Extra Equipamentos E

Exportacao Ltda. v. Case Corp., 541 F.3d 719, 727 (7th Cir. 2008). The district court should not

resolve arguments regarding the winning party’s strategy in litigating the case, id., but nonetheless

must discern whether the claimed costs were “reasonable and necessary,” Northbrook Excess &

Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 642 (7th Cir. 1991).

                                                 II.
                                          BACKGROUND

       On February 4, 2019, Texas Roadhouse filed a Bill of Costs in which it requested $400.00

in fees of the clerk and $247.26 in fees for making copies, for a total of $647.26. [Filing No. 84.]

Texas Roadhouse attached to its Bill of Costs an affidavit from counsel Blake Burgan in which

Mr. Burgan certified that all of the claimed fees were correct and were necessarily incurred in this




                                                 2
case. [Filing No. 84-1 at 1.] Mr. Burgan then set forth the following breakdown of copy charges

claimed in this matter:




[Filing No. 84-1 at 2.]

                                               III.
                                           DISCUSSION

       Mr. Hollars objects to Texas Roadhouse’s request on two grounds: (1) Mr. Hollars alleges

that he should not have to pay the Court’s $400.00 filing fee because he “did not move the lawsuit

to Federal Court,” Texas Roadhouse did; and (2) Mr. Hollars argues that he should not have to pay

for copy fees related to his medical records because he previously paid for “all medical records

from 2015-present and his former attorney . . . sent Defendant copies.” [Filing No. 86 at 1.]

       In its reply brief, Texas Roadhouse states that Mr. Hollars “has not suggested that he is

unable to pay the $647.26 in costs, nor has he alleged that [Texas] Roadhouse engaged in any

misconduct.” [Filing No. 89 at 2.] In addition, Texas Roadhouse argues that “courts in this circuit



                                                3
have awarded costs associated with removing cases to federal court.” [Filing No. 89 at 2.] Texas

Roadhouse further contends that the fact that Mr. Hollars’ former counsel produced some medical

records “is irrelevant” because Texas Roadhouse “is entitled to obtain the records directly from

the health care providers to confirm that it has all relevant documents.” [Filing No. 89 at 2.]

       Turning first to Mr. Hollars’ argument that he should not be required to pay the fee for

removing this case to federal court, he has cited no authority supporting such a proposition, and

the Court’s research has uncovered none in this Circuit. In 2007, the United States District Court

for the Northern District of Illinois considered a similar argument, wherein a plaintiff argued that

“because she did not choose to be in federal court, she should not be obligated to pay the significant

costs associated with losing at the Federal Court level.” Aebischer v. Stryker Corp., 2007 WL

1668065, at *4 (C.D. Ill. June 8, 2007) (quotations omitted). The court rejected plaintiff’s

argument, noting that she had “cited no authority for this novel argument” and concluding that the

“law is clear that there is a strong presumption that a prevailing party will recover costs, with no

distinction made as to whether the case was filed in federal court or removed to federal court.” Id.

at *4. Similarly, numerous cases outside of this Circuit have considered the issue and each came

to the same conclusion – that costs associated with removing a case from state to federal court are

taxable under Rule 54(d). See, e.g., Jarrett-Cooper v. United Air Lines, Inc., 2014 WL 1775559,

at *3 (E.D. Mich. May 2, 2014) (noting that the “Bill of Costs Handbook for the Eastern District

of Michigan clearly indicates that filing fees for removal filed in federal court are considered

taxable fees”); Card v. State Farm Fire & Cas. Co., 126 F.R.D. 658, 660 (N.D. Miss. 1989), aff’d

sub nom. Card v. State Farm, 902 F.2d 957 (5th Cir. 1990) (finding that the defendant was required

to pay a filing fee when it removed the action to federal court and that “[c]ourt fees are allowed as

costs whether they are fees which are paid when the action was initially filed or when the action




                                                  4
was removed”); Raio v. Am. Airlines, Inc., 102 F.R.D. 608, 611 (E.D. Pa. 1984) (“The costs of

removing the case from state to federal court are taxable costs”). Similarly, in other contexts courts

have emphasized “that plaintiffs who file suit in a state court alleging federal causes of action

know going in that their case can be removed to federal court” and “should therefore not be

surprised if this in fact occurs.” Lawrence v. Chancery Court of Tennessee, 188 F.3d 687, 695

(6th Cir. 1999) (concluding that a state could bill plaintiffs for accrued court costs incurred prior

to removal). As a result of the foregoing, the Court rejects Mr. Hollars’ argument that he should

not be responsible for paying the $400.00 removal fee and exercises its discretion to tax such costs

against him.

       Turning next to fees that Texas Roadhouse claims for copying medical records, neither

parties’ briefing on this issue is of assistance to the Court. Mr. Hollars’ argument is without

citation to authority, which is perhaps not surprising given his pro se status. Texas Roadhouse

addresses this issue by setting forth a conclusory argument without citation indicating that it was

entitled to obtain the records produced by health care providers directly from the source in order

to ensure authenticity. Nonetheless, the Court finds that Texas Roadhouse’s argument is consistent

with Seventh Circuit precedent.

       “The expense of copying materials reasonably necessary for use in a case are recoverable

costs under 28 U.S.C. § 1920(4).” M.T. Bonk Co. v. Milton Bradley Co., 945 F.2d 1404, 1410 (7th

Cir. 1991). However, this rule is not without its limits: copies made for an attorney’s convenience

are non-compensable. Haroco, Inc. v. Am. Nat. Bank & Tr. Co. of Chicago, 38 F.3d 1429, 1441

(7th Cir. 1994). In this case, Texas Roadhouse argues that the copies at issue were necessary to

ensure the authenticity of Mr. Hollars’ medical records. This justification is not merely for the




                                                  5
convenience of Texas Roadhouse’s counsel, but instead goes to the merits of Mr. Hollars’ case.

As such, the Court finds that the claimed copy fees are reasonable and necessary.

                                              IV.
                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS Texas Roadhouse’s Bill of Costs, [84], and

awards Texas Roadhouse $647.26 in costs.




            Date: 3/11/2019




Distribution via EFC only to all counsel of record and via U.S. Mail to:

JOHN GARRETT HOLLARS
302 N. Lincoln Ave.
Alexandria, IN 46001




                                                6
